Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 6, 9, 11-12, 16 and 19 amended
Claims 11-13 and 16-20 withdrawn
Claims 4-5, 7 and 14-15 canceled
Claims 1-3, 6 and 8-10 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and using Brycoat (Chromium Nitride (CrN) PVD Coating Physical Properties, used as evidentiary support).
Consider Claim 1,Geun teaches the process of coating film onto a base substrate (abstract), where the substrate is coated with conversion coat layer (chromium nitride) Cr≡N, where the chromium is in trivalent state (abstract). Geun teaches a protective coat of the first material is coated on the conversion coat layer of CrN, where protective coat of the first material is made of titanium dioxide, and a corrosion resistant top coat layer of the second material is coated on the protective coat (titanium dioxide), where the second material is made of aluminum oxide forming substrate/CrN/TiO2/Al2O3 corrosion resistant film (Fig. 1d, claim 1). Geun teaches the protective coat and the corrosion resistant top coat layer are deposited using first atomic layer deposition and second atomic layer deposition process (claim 1).

    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale

Geun teaches the process of forming protective coat with first atomic layer deposition and the corrosion resistant top coat layer with the second atomic layer deposition are both performed at a temperature of 150℃/423ºK, using first precursor (TMA) and second precursor (TTIP) forming TiO2 film (page 3,3rd to the last para). Where the volatizing temperature of the CrN using PVC having processing temperature (volatizing temperature) of 200℃/573ºK (Brycoat, Deposition temperature section). Therefore, the first atomic layer deposition coat layer have a volatizing temperature of 432 K that is not greater than (less than) 1.3 times the volatizing temperature of the conversion coat layer with 573 K.
Geun does not teach the conversion coating layer/chromium nitride is deposited on the substrate using a chemical/electrochemical process such as sol-gel process.
However, Ballou is in the process of forming barrier layer on a substrate (abstract), teaches the barrier/ conversion layer of chromium nitride (oxidation layer) using Sol-gel process [0067].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun with Ballou to deposit conversion coat layer of chromium 
Consider Claim 3, the combined Geun (with Ballou) teaches the substrate is made of stainless steel alloy (SUS304) (Geun, page 3, figure 6 statement).
Consider Claim 6, the combined Geun (with Ballou) teaches the depositing of conversion coat layer of chromium nitride using sol-gel process (Ballou, [0067]).
Consider Claim 9, the combined Geun (with Ballou) teaches the second material used to form the corrosion resistant top coat is made of aluminum oxide (Geun, abstract).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Faulkner (US Pat 6,197,438 B1).
Consider Claim 2, the combined Geun (with Ballou) teaches the use of substrate coated with CrN as conversion coat layer (Geun, Abstract).
The combined Geun (with Ballou) does not teach the substrate is aluminium alloy.
However, Faulkner is in the art of coating substrate with CrN (abstract), for improving corrosion resistance (Claim 1, and Col. 12, lines 3-7), teaches the substrate is Al alloyed (Col. 12, lines 8-12).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou) with Faulkner to use Al alloy as a substrate, to provide with lightweight ceramic product (abstract).

Claims 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Geun (KR 2018/0061435 A) in view of Ballou (PG Pub 2014/0240821 A1), and in further view of Sammelselg (PG Pub 2015/0368822 A1).
Consider Claim 8, the combined Geun (with Ballou) teaches ALD process for depositing titanium dioxide and aluminium oxide (Geun, abstract). 
The combined Geun (with Ballou) does not teach the ALD process at temperature less than 120℃.
However, Sammelselg is in the art of processing corrosion resistant coating (abstract) for substrates such as metal alloyed [0019], teaches the ALD process to deposit oxides of titanium and oxides of aluminum [0059], where the processing temperature for forming the ALD is no more than 160°C [0030], encompassing less than 120°C.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou) with Sammelselg to process the first ALD process for titanium dioxide and second ALD process for aluminum oxide at a temperature of 120 Celsius or less, to prevent the worsening of the mechanical/thermal properties of the substrates [0030].
Consider Claim 10, the combined Geun (with Ballou) teaches ALD process for depositing titanium dioxide and aluminium oxide (Geun, abstract). 
The combined Geun (with Ballou) does not teach the claimed thicknesses for the protective coat layer and corrosion resistant top coat layer.
However, Sammelselg is in the art of processing corrosion resistant coating (abstract), teaches the ALD process to deposit oxides of titanium and oxides of aluminum [0059], where were each ALD sublayer have a thickness of less than 100 nm [0009]. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Geun (with Ballou) with Sammelselg to deposit protective coating (titanium dioxide) with thickness ranging 1-50 nm and corrosion resistant top coat (aluminum oxide) with thickness ranging 1-100 nm, with total thickness ranging between 2 nm and 150 nm, to provide with a strong adhesion between layers and substrate [0009].

Response to Arguments
Applicant’s arguments, filed 11/10/2021, with respect to the rejection(s) of claim(s) 1-3, 6 and 8-10 under 102/103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Geun with Ballou.

The previously applied 102 and 103 rejections in light of the current amendment are withdrawn, and new rejection made using the prior arts of Geun with Ballou.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718